Order                                                                                       Michigan Supreme Court
                                                                                                  Lansing, Michigan

  November 15, 2017                                                                                   Stephen J. Markman,
                                                                                                                Chief Justice

  154829                                                                                                   Brian K. Zahra
                                                                                                   Bridget M. McCormack
                                                                                                         David F. Viviano
                                                                                                     Richard H. Bernstein
                                                                                                         Kurtis T. Wilder,
  DEBORAH LYNN FOSTER,                                                                                               Justices
           Plaintiff/Counterdefendant-
           Appellee,
  v                                                                SC: 154829
                                                                   COA: 324853
                                                                   Dickinson CC: 07-015064-DM
  RAY JAMES FOSTER,
           Defendant/Counterplaintiff-
           Appellant.

  _________________________________________/

         On order of the Court, the application for leave to appeal the October 13, 2016
  judgment of the Court of Appeals is considered and, pursuant to MCR 7.305(H)(1), in
  lieu of granting leave to appeal, we VACATE the judgment of the Court of Appeals and
  we REMAND this case to the Court of Appeals for reconsideration in light of Howell v
  Howell, ___ US ___; 137 S. Ct. 400; 197 L. Ed. 2d 781 (2017).




                          I, Larry S. Royster, Clerk of the Michigan Supreme Court, certify that the
                    foregoing is a true and complete copy of the order entered at the direction of the Court.
                          November 15, 2017
           p1115
                                                                              Clerk